         Case 7:15-cr-00465-NSR Document 104 Filed 03/25/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    March 24, 2021

BY ECF AND EMAIL
The Honorable Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Darcy Copeland, S3 15 Cr. 465 (NSR) -01

Dear Judge Román:

         This Court ordered the Government to respond by March 26, 2021 to the defendant’s pro
se letter regarding his sentence calculation. (Dkt. 102). The Government respectfully requests a
30-day extension, until April 26, 2021, to file its response. The Government requests the
additional time to permit the undersigned to retrieve and review relevant case files and to obtain
relevant information from the Bureau of Prisons. The defendant, who claims a release date in
June or July of 2022, will not be prejudiced by this modest extension. This is the Government’s
first request for an extension.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                                By: /s/ Won S. Shin
                                                   Won S. Shin
                                                   Assistant United States Attorney
                                                   (212) 637-2226

cc: Darcy Copeland, pro se
                                                 The Court grants the Govt's request for an extension of
                                                 time until April 26, 2021 to file its response to pro se
                                                 Deft's letter. Clerk of Court requested to terminate the
                                                 motion (doc. 103). Chambers mailed a copy of this
                                                 endorsement to pro se Deft. at USP Canaan.
                                                 Dated: March 25, 2021




         3/25/2021
